PER CURIAM.
Considering the nature of the proceeding in which the controversy between Walker and Glover arose and was adjudicated, we find that this court’s decision on an earlier appeal, Walker v. City of Jacksonville, 360 So.2d 52 (Fla. 1st DCA 1978), and our remand for further proceedings consistent with that decision, did not foreclose the trial court from finding beneficial title vested in Glover by means of a constructive trust arising when Walker’s adverse claim was asserted. Lucom v. Potter, 131 So.2d 724 (Fla. 1961).
AFFIRMED.
ROBERT P. SMITH, Jr., BOOTH and SHAW, JJ., concur.